DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is made of the response filed on April 1, 2021.  In that response, claims 1, 4, and 23 were amended and claim 33 was added.  In the response filed on October 5, 2020, Applicant elected without traverse the species of a biocompatible surface coating formed by (previously “derived from”) CRISPR/Cas-9-based gene-editing technology.  Claims 1, 4, 15-23, and 33 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 33 recites the broad recitation “multimodal”, and the claim also recites “bimodal” tube length distribution which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 15-23, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Swogger (US 2017/0291818) in view of Peyman (US 2016/0022976).
Swogger teaches compositions comprising discrete, individualized carbon nanotubes comprising an interior surface oxidized species content of about 0.01 to less than about 1 percent relative to carbon nanotube weight and an exterior surface oxidized species content of more than about 1 to about 3 percent relative to carbon nanotube weight (title; abstract; paras.0005-11, 0023, 0028, 0049-54, 0071-104).  Payload molecules include those in claims 15-17, 19, and 20 (paras.0014-19).  Regarding claim 33, Swogger teaches “average carbon nanotube length of 1000 nm” (para.0062), which indicates a multimodal tube length distribution. 

Peyman is drawn to composition for hyperthermally treating tumor cells in a patient comprising a nanoparticle-agent that forms a nanoparticle-agent-cell complex (title; abstract; claim 1).  Peyman teaches carbon nanotubes with zinc oxide, i.e., an electromagnetic species, a CRISPR complex, micelles, and pH-responsive polymers (paras. 0036, 0052-54, 0056, 0058, 0061-65, 0141, 0220; claim 16).    
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Swogger and Peyman        as recited in the instant claims.  The skilled person would have been suggested to do so because Swogger teaches providing the carbon nanotube surface with a coating (Example 9; paras.0063-65), and Peyman teaches, a “CRISPR/Cas9 complex, upon cell entry, seek DNA containing a target sequence, e.g., a specific mutation in the mitochondria or the nucleus” wherein “[t]he cleavage functions of the endonuclease and/or CRISRP/Cas9 complex destroy the disease-producing DNA by excising it or replacing it with an un-mutated, i.e., normal DNA segment, as known in the art to treat the patient.” (Para.0052).  

Response to Arguments
Applicant's arguments filed April 1, 2021 have been fully considered but they are not persuasive. Applicant argues that the combination of Swogger and Peyman does not teach “biocompatible surface coating formed by CRISPR/Cas9-based gene editing technology”.  (Remarks, 4-6, April 1, 2021.)
based gene editing technology” to any particular composition or structure.  In fact Applicant’s disclosure is devoid of any specific description or example of a surface coating formed by or in any way related to the CRISPR/Cas9-based gene editing technology.  The mention of this technology appears to be limited to original claim 4.  Therefore “biocompatible surface coating formed by CRISPR/Cas9-based gene editing technology” includes CRISPR/Cas9 complex.  As noted above, Peyman teaches including complex of CRISPR/Cas9 as a gene therapy embodiment (pars.0052-53).  

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615